                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


ADAM POTTER,                                         )
                                                     )
       Plaintiff,                                    )
                                                     )
v.                                                   )     Civil No. 3:17-cv-00179
                                                     )     Judge Trauger
SOUTHERN HEALTHCARE PARTNERS,                        )
                                                     )
       Defendant.                                    )


                                             ORDER

       On December 10, 2018, the magistrate judge issued a Report and Recommendation

(DE #30), to which no timely objections have been filed. The Report and Recommendation is

therefore ACCEPTED and made the findings of fact and conclusions of law of this court. For

the reasons expressed therein, it is hereby ORDERED that this case is DISMISSED without

prejudice pursuant to Federal Rule of Civil Procedure 41(b).

       This Order constitutes the judgment in this case.

       It is so ORDERED.

       Enter this 7th day of January 2019.


                                                     ________________________________
                                                     ALETA A. TRAUGER
                                                     U.S. District Judge
